Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 5, 13 and 20 are objected to because of the following informalities: 
Claim 5, the Examiner suggests changing to “… power adjustment value fc(0) to [[o]] 0 for a secondary cell ...”  claims 13 and 20 are objected for the same reason as stated above. 
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 9408163.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 6-9 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sukuzi (US 20140086193).
With respect to independent claims: 
Regarding claims 1/9/16, Suzuki teaches A communication method, comprising: 
obtaining ([0082], mobile station receives 𝛿msg2, the “𝛿msg2 is a value indicated by the TPC command included in the random access response for the serving cell c.”), by a communication apparatus ([0080], mobile station), configuration information ([0082], TPC command in the random access response.) comprising a configuration parameter ([0082], 𝛿msg2.) of a secondary cell ([0054 and 0082], transmission power for a serving cell, the serving cell can be a secondary cell.); 
setting ([0081], “the mobile station apparatus 1 sets (resets) the initial value fc(0) of fc(i) based on Expressions (5) and (6).”), by the communication apparatus, an initial power adjustment value ([0081], “initial valve fc(0)”) of the secondary cell ([0081], “serving cell c”) according to the configuration parameter ([0082], received parameter, 𝛿msg2) of the secondary cell ([0081], “the mobile station apparatus 1 sets (resets) the initial value fc(0) of fc(i).”                         
                            
                                
                                    f
                                
                                
                                    c
                                
                            
                            
                                
                                    0
                                
                            
                            =
                            
                                
                                    ∆
                                    P
                                
                                
                                    r
                                    a
                                    m
                                    p
                                    u
                                    p
                                
                            
                            +
                            
                                
                                    δ
                                
                                
                                    m
                                    s
                                    g
                                    2
                                
                            
                        
                    ); and 
controlling, by the communication apparatus, transmit power on the secondary cell according to the initial power adjustment value of the secondary cell ([0084], “the mobile station apparatus 1 can appropriately control the transmission power of the PUSCH at each serving cell” according to the random access response.).
	
With respect to dependent claims:
Regarding claims 6/14, Suzuki teaches wherein the configuration parameter ([0073], “where preambleInitialReceivedTargetPower is a parameter which is designated (configured) to the serving cell c from a higher layer, and is notified from the base station apparatus 3 to the mobile station apparatus.”) of the secondary cell ([0073], serving cell c) comprises random access configuration information ([0071], PRACH).
Regarding claims 7/15, Suzuki teaches wherein the random access configuration information comprises one or more of physical random access channel configuration information ([0071]), preamble initial received target power ([0073], “wherein the random access configuration information comprises one or more of physical random access channel configuration information, preamble initial received target power, or a random access power ramping step.”), or a random access power ramping step.
Regarding claim 8, Suzuki teaches configuring, by a network device, the secondary cell for the communication apparatus ([0079-0082]); and 
delivering, by the network device, the configuration information to the communication apparatus ([0079-0082]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

Claims 2-5, 10-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Yamada (US 20120257513).
Regarding claims 2/10/17, Suzuki teaches wherein the configuration information further comprises grouping information of the secondary cell ([0026], “The eNB transmits radio resource control (RRC) signaling indicating a primary secondary cell (PSCell) for a non-primary cell (PCell) group.” And [0049, 0082]), wherein the grouping information indicates that the secondary cell is subordinate to a secondary cell group ([0020], “The UE further determines a primary secondary cell (PSCell) for a non-primary cell (non-PCell) group ... determining the PSCell based on an SCell with a random access channel (RACH), an SCell with a lowest order in a group configuration.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Suzuki to specify secondary cell group as taught by Yamada. The motivation/suggestion would have been because there is a need to enhance data throughput. 
Regarding claims 3/11/18, Suzuki teaches setting, by the communication apparatus, the initial power adjustment value of the secondary cell according to the configuration parameter of the secondary cell in response to at least one of any secondary cell in the secondary cell group being activated, or the communication apparatus receiving a random access response message ([0084], random access response) sent in response to a random access ([0084], random  initiated on any secondary cell ([0084], “the serving cell to which the received random access response corresponds is the serving cell to which the random access preamble corresponding to the random access response is transmitted by the mobile station apparatus.”) in the secondary cell group.
	However, Suzuki does not specifically disclose secondary cell group. 
In an analogous art, Yamada discloses secondary cell group ([0082], “A non-PCell group may include one or more SCells.”)). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Suzuki to specify secondary cell group as taught by Yamada. The motivation/suggestion would have been because there is a need to enhance data throughput. 
Regarding claims 4/12/19, Suzuki teaches setting, by the communication apparatus, an uplink shared channel ([0075-00084], transmission power control for PUSCH.) initial power adjustment value fc(0) ([0081], Expression 5) of the secondary cell where the random access is initiated in the secondary cell group to                
                     
                    
                        
                            f
                        
                        
                            c
                        
                    
                    
                        
                            0
                        
                    
                    =
                    
                        
                            ∆
                            P
                        
                        
                            r
                            a
                            m
                            p
                            u
                            p
                        
                    
                    +
                    
                        
                            δ
                        
                        
                            m
                            s
                            g
                            2
                        
                    
                
             ([0081]); 
wherein                 
                    
                        
                            ∆
                            P
                        
                        
                            r
                            a
                            m
                            p
                            u
                            p
                        
                    
                
             is a total power ramping value of the communication apparatus ([0082]), and wherein                 
                    
                        
                            δ
                        
                        
                            m
                            s
                            g
                            2
                        
                    
                
             is a power adjustment value represented by a transmit power control command of the random access response message ([0082]).
Regarding claims 5/13/20, Suzuki teaches setting, by the communication apparatus, the uplink shared channel initial power adjustment value fc(0) to 0 for a secondary cell where no random access is initiated in the secondary cell group ([0082]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411